By the Court.

McDonald, J.
delivering the opinion.
The first error assigned in this case, and which is incorporated in the motion for a new trial, is the admission by the Court as evidence in the cause, the exemplification from the Court of Ordinary of Macon county, of the appointment of Anderson C. Carter, administrator of James B. Carter, dec’d.
[1.] The exemplification shows that he was appointed on his giving bond and security in the sum of one thousand dollars. The Court granting the order was held on the 18th of November, 1851. At the June Term thereafter of the same Court, the same exemplification shows that leave was granted to the said Anderson S. Carteras administrator of James B, Carter, to sell three several tracts of land of the deceased, and among them was the tract of land in controversy. The Court granting the administration ordered the land to be sold, and the legal presumption is that Anderson C. Carter had complied with the terms of the order, and was duly qualified as administrator, and the presiding Judge, therefore, committed no error in admitting the evidence.
[2.] There is no error in the charge of the Court as pre*58■sented in this record. The statute requires deeds to be recorded within a limited time, and if they be recorded within this time, and the party taking the conveyance having been guilty of no fraud, it is notice, and sufficient notice, to the world of his title, and the statute makes it so. The object of the statute is to protect the community against frauds which might be perpetrated or attempted by the grantor by a subsequent sale of the same land, by affording the means of notice. If however, the deed should not be recorded, but a person purchasing subsequently, have actual notice of the previous sale, he cannot be permitted to avail himself of a mere omission, on the part of the prior grantee to record his deed, to commit a wrong on him, when he has all the knowledge necessary to his protection quite as fully as if the first deed had been recorded.
There is no ground to entertain the motion, that the jury found contrary to evidence.
Judgment affirmed.